Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification Objection Withdrawal
Applicant’s amendment of the title and specification is acknowledged. Thus, the objection to specification is withdrawn.

Remarks
This application contains claims directed to patentably distinct species.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 6-8 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. Patent Pub. No. 2018/0040851). Embodiment I
	Regarding Claim 1
	FIG. 3 of Sasaki discloses a display device comprising: a substrate (100); a light-emitting element layer (130) disposed on the substrate; a first encapsulation layer (162) and a second encapsulation layer (164-169), which are disposed on the light-emitting element layer; a buffer layer (174) which covers the first encapsulation layer and the second encapsulation layer; and a third encapsulation layer (163) disposed between the first encapsulation layer (162) and the second encapsulation layer, wherein the second encapsulation layer includes a first film (164), a second film (169) disposed on the first film, and a third film (165) disposed between the first film and the second film, and a side surface of the third film is disposed more inward than a side surface of the first film and a side surface of the second film, wherein a side surface of the third encapsulation layer is disposed more inward than a side surface of the second encapsulation layer, and a thickness of the third encapsulation layer is greater than a thickness of the first encapsulation layer and a thickness of the second encapsulation layer. 

	Regarding Claim 2
	FIG. 3 of Sasaki discloses a side surface (side surface pointed by label 169) of the second encapsulation layer is disposed more inward than a side surface (outermost side surface of 162, nearest to 173) of the first encapsulation layer.

	Regarding Claim 3
	FIG. 3 of Sasaki discloses the second encapsulation layer is disposed between the buffer layer (174) and the first encapsulation layer (162), and the buffer layer is in direct contact with the second film (169).

	Regarding Claim 6
	FIG. 3 of Sasaki discloses a thickness of the third film (165) is greater than a thickness of the first film (164) and a thickness of the second film (169).

	Regarding Claim 7
	FIG. 3 of Sasaki discloses the second film (169) covers the side surface of the third film (165).

	Regarding Claim 8
	FIG. 3 of Sasaki discloses the second film (169) is in direct contact with the side surface of the first film (164).

	Regarding Claim 14
	FIG. 3 of Sasaki discloses the substrate includes a plurality of pixels (FIG. 1A), and the light-emitting element layer includes a first electrode (155), a pixel definition film (157) disposed on the first electrode, a light-emitting layer (159) disposed on the first electrode and the pixel definition film, and a second electrode (160) disposed on the light-emitting layer, wherein an opening is defined through the pixel definition film to define the pixel.

Claims 1 and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. Patent Pub. No. 2018/0040851). Embodiment II
	Regarding Claim 1
	FIG. 3 of Sasaki discloses a display device comprising: a substrate (100); a light-emitting element layer (130) disposed on the substrate; a first encapsulation layer (162) and a second encapsulation layer (164-169), which are disposed on the light-emitting element layer; a buffer layer (161) which covers the first encapsulation layer and the second encapsulation layer; and a third encapsulation layer (163) disposed between the first encapsulation layer (162) and the second encapsulation layer, wherein the second encapsulation layer includes a first film (169), a second film (164) disposed on the first film, and a third film (165) disposed between the first film and the second film, and a side surface of the third film is disposed more inward than a side surface of the first film and a side surface of the second film, wherein a side surface of the third encapsulation layer is disposed more inward than a side surface of the second encapsulation layer, and a thickness of the third encapsulation layer is greater than a thickness of the first encapsulation layer and a thickness of the second encapsulation layer. 

	Regarding Claim 4
	FIG. 3 of Sasaki discloses the first encapsulation layer (162) is disposed between the buffer layer (161) and the second encapsulation layer, and the first encapsulation layer is in direct contact with the second film (164).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Lee (U.S. Patent Pub. No. 2016/0095172) of record.
	Regarding Claim 5
	Sasaki discloses Claim 1, wherein each of the first film and the second film comprises SiNx [0029]. 
Sasaki is silent with respect to “the third film comprises SiOCx”.
	FIG. 1B of Lee discloses a similar display device, wherein each of the first film (131) and the second film (132) comprises SiNx [0113, 0138] and the third film (133/137) comprises SiOCx [0120-122]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sasaki, as taught by Lee. The ordinary artisan would have been motivated to modify Sasaki in the above manner, because Lee discloses that the claimed materials are suitable for forming an encapsulation unit of a display device, an in particular discloses in paragraph [0120] that an SiOC layer may compensate cracks and seams generated by foreign matter. Lee additionally discloses in paragraph [0120] that an SiOC layer may be flowable and shows in Fig. 1B that the surface of such a layer may be planar, and therefore the material may be considered suitable for use as a planarizing layer analogous to the layer of Imamura. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Claim Objection
Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892